DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on January 14, 2022, has been received and made of record. In response to the Non-Final Office Action dated October 14, 2022, claims 1, 6, 15, 16, 20, 23, 26, 29 and 32 have been amended, and claims 2-5, 21, 22, 30 and 31 have been cancelled.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on January 14, 2022 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Response to Arguments
Regarding the objection to the drawings, Applicant has amended the claims to conform to what is illustrated by the figures.  Therefore, the outstanding objection to the drawings is withdrawn.
Regarding the 35 U.S.C. 112 rejection of claim 1, Applicant has amended the claim to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112 rejection of claim 1 is withdrawn.
Regarding the 35 U.S.C. 112 rejection of claim 6, Applicant has amended the claim to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112 rejection of claim 6 is withdrawn.
Regarding the 35 U.S.C. 112 rejection of claim 16, Applicant has amended the claim to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112 rejection of claim 16 is withdrawn.
Regarding the 35 U.S.C. 102 rejection of claims 1-3, 20-22 and 29-31, in view of the most recent amendments to the claims, the 35 U.S.C. 102 rejection of claims 1-3, 20-22 and 29-31 is withdrawn.   
Regarding the 35 U.S.C. 103 rejection, Applicant argues “[a] combination of Rodda with Xiong fails to suggest the features of claim 4” (Remarks, p. 10).  The Examiner respectfully disagrees.
Specifically, Applicant argues features of the invention which are not recited in the rejected claim(s) (.i.e., “…the structure defined by this recitation requires the first packaging groove (125) to be in line with, for mounting, the lens assembly (20)” Remarks, pp. 10-11; and “the first packaging grooves for mounting the lens assembly of Applicant’s invention.” Remarks, p. 11; bolding added for emphasis by Examiner).  The portion of the claims in contention only recite “wherein said lens assemblies are positioned corresponding to said first packaging grooves respectively”.  Thus, Applicant argues features of the invention which are not recited in the rejected claim(s), and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
a first packaging groove (e.g., fig. 4A, indicator 36) with a lens assembly being positioned corresponding to said first packaging groove (e.g., fig. 3, wherein the term “corresponds to” only requires some form of association or near locality),and teaches the lens assembly being connected with said upside of said stand body (e.g., figs. 3 and 4, as assembled).  In light of the above response and the combination of Rodda in view of Xiong, the Examiner stands behind the rejections.
Regarding the 35 U.S.C. 103 rejections of claims 11, 12, 13 and 32, Applicant attempts to traverse the rejections based on their arguments related to Rodda in view of Xiong (supra) and their relative dependence.  In view of the response to arguments above, the Examiner respectfully maintains the rejections to claims 11, 12, 13 and 32.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 20, the independent claim recites the limitation "said upside" in line 11 and “said downside” in line 13.  There is insufficient antecedent basis for these limitations in the claim.  
Regarding claims 23-28, the claims depend from and inherit all limitations from claim 20, and are therefore also indefinite based on this dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 14-20, 23-28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0122411 to Rodda et al.  (hereinafter “Rodda” or “’411”) in view of Chinese Patent Application No. 204422842 to Xiong et al. (hereinafter “Xiong” or “’842”; machine translation provided).
Regarding claim 1, Rodda teaches a multi-lens camera module, comprising at least two lens assemblies (e.g., fig. 2C elements 320; [0102]), at least two photosensitive assemblies (e. .g., fig. 2C elements 310; [0102]), and an integrated multi-lens camera module conjoined stand (e.g., fig. 2C element 300) having an upside (e.g., fig. 2C indicator 304) and a downside (e.g., fig. 2C indicator 302), wherein said lens assemblies are connected with said upside of said multi-lens camera module conjoined stand (e.g., fig. 2C) and said photosensitive assemblies are connected with said connecting body” end/begin and  where the claimed “stand bodies” end/begin are not defined by the claims or the disclosure), wherein each of said stand bodies supports one of said lens assemblies and one of said photosensitive assemblies (e.g., figs. 2B and 2C; [0094], 1xN array can be a 1x2 array achieved with a scaling down the symmetrical array displayed in fig. 2A), and wherein each of said stand bodies has a light channel (e.g., figs. 2B and 2C, a channel passing through lens assemblies to photosensitive assemblies).  Rodda, however, has not been found by the Examiner to expressly disclose a first packaging groove and a second packaging groove communicated with said light channel, wherein said lens assemblies are positioned corresponding to said first packaging grooves respectively and connected with said upside of said multi-lens camera module conjoined stand, wherein said photosensitive assemblies are positioned corresponding to said second packaging grooves respectively and connected with said downside of said multi-lens camera module conjoined stand.  
Nevertheless, Xiong teaches a stand body for connecting a lens assembly on a upside and a photosensitive assembly on a downside (e.g., fig. 3) that includes a first corresponding to” is broad and nondescript term, only requiring minimal association.)  In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the stand body as taught by Xiong as the stand body of the camera module as taught by Rodda in order to provide at least mounting features to better seat at least a photosensitive assembly into the stand, therefore providing a more accurate centering to the desired optical axis.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 6, Rodda and Xiong teach all of the limitations of claim 6 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein said connecting body comprises a connecting portion and an attaching portion (e.g., ‘411 – fig. 2B and 2C, portion of connecting body associated with portions between photosensitive assemblies; the Examiner notes that the term “portion” is not defined by portion” is not defined by the claim and can be interpreted to be even the smallest area of something).  
Further to this, Xiong teaches wherein a thickness dimension of a portion is smaller than a thickness dimension of another portion, so as to form said first packaging groove (e.g., ‘842 – fig. 4A), and said second packaging groove on two side portions of said connecting portion respectively along a thickness direction of said multi-lens camera module (e.g., ‘842 – fig. 4B).  Again,  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the dimensional features as taught by Xiong for each of the portions of the camera module as taught by Rodda in order to reduce the overall thicknesses of the camera module and/or providing a more accurate centering to the desired optical axes with respect to at least the photosensitive assemblies.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Regarding claim 7, Rodda and Xiong teach all of the limitations of claim 7 (see the 35 U.S.C. 103 rejection of claim 6, supra) including teaching wherein each of said stand bodies comprises a loading portion extended from an inner side of said 
Regarding claim 8, Rodda and Xiong teach all of the limitations of claim 8 (see the 35 U.S.C. 103 rejection of claim 7, supra) including teaching the multi-lens camera module further comprising at least two filtering elements arranged on said stairs formed by said loading portions respectively (‘842 – fig. 3, element 113; page 4; ‘411 – fig. 2C and 2B, elements 305). 
Regarding claim 9, Rodda and Xiong teach all of the limitations of claim 9 (see the 35 U.S.C. 103 rejection of claim 7, supra) including teaching wherein said stairs and said first packaging grooves are provided on the same side of the multi-lens camera module conjoined stand (‘842 – fig. 3, portion associated with lower side of element 113).
Regarding claim 10, Rodda and Xiong teach all of the limitations of claim 10 (see the 35 U.S.C. 103 rejection of claim 7, supra) including teaching wherein said stairs and said second packaging grooves are provided on the same side of the multi-lens camera module conjoined stand (‘842 – fig. 3, portion associated with upper side of photosensitive assemblies). 
Regarding claim 14, Rodda and Xiong teach all of the limitations of claim 14 (see the 35 U.S.C. 103 rejection of claim 7, supra) including teaching wherein an alignment 
Regarding claim 15, Rodda and Xiong teach all of the limitations of claim 15 (see the 35 U.S.C. 103 rejection of claim 7, supra) except for expressly disclosing wherein a distance between central axes of said stand bodies is 5mm-200mm. However, given the range of possible distances, employed in combination with the range of possible focal distances and desired applications (3D, stereoscopic, etc.), the selection of one particular distance or range of distances in lieu of another is considered merely a form of design choice. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a distance between central axes of said stand bodies as 5mm-200mm with the stand as taught by Rodda and Xiong in order to accommodate a desired resulting image quality or feature based on the desired application.
Regarding claim 16, Rodda and Xiong teach all of the limitations of claim 16 (see the 35 U.S.C. 103 rejection of claim 15, supra) except for expressly disclosing wherein said distance between said central axes of said stand bodies is 9mm.  However, given the unlimited number of possible distances, employed in combination with the range of possible focal distances and desired applications (3D, stereoscopic, etc.), the selection of one particular distance or range of distances in lieu of another is considered merely a form of design choice. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a distance between central axes of said stand bodies as 9mm with the stand as taught by Rodda and Xiong in order to 
Regarding claim 17, Rodda and Xiong teach all of the limitations of claim 17 (see the 35 U.S.C. 103 rejection of claim 7, supra) including teaching wherein a material of said multi-lens camera module conjoined stand is selected from the group consisting of thermoplastic resin, engineering plastics, metal, and alloy (e.g., ‘411,[0102], teaches that the carrier 300 can be implemented using any of a variety of materials possessing rigidity and low coefficient of thermal expansion (CTE) that are appropriate to the requirements of a specific application).  As many thermoplastic resins, many engineering plastics, most metals, and alloys have low CTEs, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed any thermoplastic resin, engineering plastics, metal, or alloy having a low CTE as the stand, so as to minimize changes in optical characteristics in response to thermal changes.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 18, Rodda and Xiong teach all of the limitations of claim 18 (see the 35 U.S.C. 103 rejection of claim 7, supra) including teaching wherein a material of said multi-lens camera module conjoined stand is selected from the group consisting of aluminum alloy and zinc alloy (e.g., ‘411,[0102], teaches that the carrier 300 can be implemented using any of a variety of materials possessing rigidity and low coefficient of thermal expansion (CTE) that are appropriate to the requirements of a specific -6 in/(in 0F)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed any of the above aluminum alloys as the stand, so as to minimize changes in optical characteristics in response to thermal changes.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 19, Rodda and Xiong teach all of the limitations of claim 19 (see the 35 U.S.C. 103 rejection of claim 7, supra) including teaching wherein a material of said multi-lens camera module conjoined stand is selected from the group consisting of metal powder (e.g., ‘411,[0102], teaches that the carrier 300 can be implemented using any of a variety of materials possessing rigidity and low coefficient of thermal expansion (CTE) that are appropriate to the requirements of a specific application;  Further it is known that the linear thermal expansion for Aluminum Alloys 2011, 2017, 2024, 3003,5052, 5086, 6061 and 7075 range in the low levels between 12.8 and 13.2 (10-6 in/(in 0F); the Examiner also notes that the original state of the material used for the stand, e.g., powder, is not relevant to the final product/apparatus).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed any of the above aluminum alloys as the stand, so as to minimize changes in optical characteristics in response to thermal changes.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 20, Rodda teaches a multi-lens camera module conjoined stand for connecting with at least two lens assemblies (e.g., fig. 2C elements 320; [0102]) and at least two photosensitive assemblies (e. .g., fig. 2C elements 310; [0102]), wherein said multi-lens camera module conjoined stand is integrally formed as an integral body (e.g., fig. 2C element 300), wherein said multi-lens camera module conjoined stand comprises at least a connecting body (e.g., figs. 2B and 2C, at least part of the area between lens assemblies) and at least two stand bodies (e.g., figs. 2B and 2C, at least part of the areas not lens assemblies), wherein each of said stand bodies is extended from said at least one connecting body (e.g., figs. 2B and 2C; the Examiner notes that where the claimed “connecting body” end/begin and  where the claimed “stand bodies” end/begin are not defined by the claims or the disclosure), and wherein each of said stand bodies supports one of said lens assemblies and one of said photosensitive assemblies (e.g., figs. 2B and 2C; [0094], 1xN array can be a 1x2 array achieved with a scaling down the symmetrical array displayed in fig. 2A), and wherein each of said stand bodies has a light channel (e.g., figs. 2B and 2C, a channel passing through lens assemblies to photosensitive assemblies).  Rodda, however, has not been found by the Examiner to expressly disclose a first packaging groove and a second packaging groove communicated with said light channel, wherein said lens assemblies are positioned corresponding to said first packaging grooves respectively and connected 
Nevertheless, Xiong teaches a stand body for connecting a lens assembly on a upside and a photosensitive assembly on a downside (e.g., fig. 3) that includes a first packaging groove (e.g., fig. 4A, indicator 36) and a second packaging groove communicated with a light channel (e.g., fig. 4B, non-indicated angled portion associated with light channel 38 and element 37), wherein said lens assembly is positioned corresponding to said first packaging groove respectively and connected with said upside of said stand body (e.g., fig. 3; p. 4, lines 7-8), wherein said photosensitive assembly are positioned corresponding to said second packaging groove respectively and connected with said downside said stand body (e.g., fig. 3; p. 4, lines 3-8; the Examiner notes the recited term “corresponding to” is broad and nondescript term, only requiring minimal association.)  In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the stand body as taught by Xiong as the stand body of the camera module as taught by Rodda in order to provide at least mounting features to better seat at least a photosensitive assembly into the stand, therefore providing a more accurate centering to the desired optical axis.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 23, Rodda teaches all of the limitations of claim 23 (see the 35 U.S.C. 103 rejection of claim 20, supra) including teaching wherein each of said stand bodies comprises an attaching portion and a connecting portion, wherein said attaching portions are extended from said connecting bodies respectively (e.g., ‘411 – fig. 2B and 2C, portions of connecting body associated with portions between photosensitive assemblies and attaching portion not being part of the connecting portion; the Examiner notes that the term “portion” is not defined by the claim and can be interpreted to be even the smallest area of something).  However, Rodda has not been found by the Examiner to expressly disclose a loading portion or wherein said connecting portions are respectively connected with said attaching portions and said loading portions, wherein each of said loading portions comprises a light channel therein. 
Nevertheless, Xiong teaches a stand comprising an attaching portion (e.g., fig.4A and 4B, portions that would be furthest way when two stands abutted; the Examiner notes that the term “portion” is not defined by the claim and can be interpreted to be even the smallest area of something) and a connecting portion (fig.4A and 4B, portions that would be closest when two stands abutted; the Examiner notes that the term “portion” is not defined by the claim and can be interpreted to be even the smallest area of something), as well as teaches a loading portion extended from an inner side of a connecting portion, wherein said loading portion defines said light channel (e.g., figs. 3-4B, defining channel 38).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined the stand elements A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 24, Rodda and Xiong teach all of the limitations of claim 24 (see the 35 U.S.C. 103 rejection of claim 23, supra) including teaching wherein a thickness dimension of each of said loading portions is smaller than a thickness dimension of each of said connecting portions so as to form a stair on a side of each of said connecting portions along a thickness direction of said multi-lens camera module conjoined stand (e.g.,  ‘842 – figs. 3-4B).
Regarding claim 25, Rodda and Xiong teach all of the limitations of claim 25 (see the 35 U.S.C. 103 rejection of claim 23, supra) including teaching wherein the thickness dimension of each of said connecting portions is smaller than a thickness dimension of each of said attaching portions so as to form a first packaging groove (e.g., ‘842 – fig. 4A), and a second packaging groove on two side portions of each of said connecting portions respectively along a thickness direction of said multi- lens camera module conjoined stand (e.g., ‘842 – fig. 4B), wherein said first packaging grooves and said second packaging grooves are communicated with said light channels respectively (e.g.,  ‘842 – figs. 3-4B). 
Regarding claim 26, Rodda and Xiong teach all of the limitations of claim 26 (see the 35 U.S.C. 103 rejection of claim 25, supra) except for expressly disclosing wherein a distance between central axes of said stand bodies is 5mm-200mm. However, given the range of possible distances, employed in combination with the range of possible focal distances and desired applications (3D, stereoscopic, etc.), the selection of one particular distance or range of distances in lieu of another is considered merely a form of design choice. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a distance between central axes of said stand bodies as 5mm-200mm with the stand as taught by Rodda and Xiong in order to accommodate a desired resulting image quality or feature based on the desired application.
Regarding claim 27, Rodda and Xiong teach all of the limitations of claim 27 (see the 35 U.S.C. 103 rejection of claim 25, supra) including teaching wherein a material of said multi-lens camera module conjoined stand is selected from the group consisting of thermoplastic resin, engineering plastics, metal, and alloy (e.g., ‘411,[0102], teaches that the carrier 300 can be implemented using any of a variety of materials possessing rigidity and low coefficient of thermal expansion (CTE) that are appropriate to the requirements of a specific application).  As many thermoplastic resins, many engineering plastics, most metals, and alloys have low CTEs, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed any thermoplastic resin, engineering plastics, metal, or alloy having a low CTE as the stand, so as to minimize changes in optical characteristics in response to thermal changes.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 28, Rodda and Xiong teach all of the limitations of claim 28 (see the 35 U.S.C. 103 rejection of claim 25, supra) including teaching wherein an alignment of central axes of said stand bodies is parallel to a peripheral of said multi-lens camera module conjoined stand (e.g., ‘411 – figs. 2A-2C). 
Regarding claim 29, Rodda teaches a method comprising the steps of (a) integrally forming a multi-lens camera module conjoined stand (e.g., fig. 2C and fig. 3, step 360) and (b) connecting the at least two lens assemblies with an upside of said multi-lens camera module conjoined stand (e.g., fig. 2C and fig. 3, step 366) and the at least two photosensitive assemblies with a downside of said multi-lens camera module conjoined stand (e.g., fig. 2C and fig. 3, step 364), wherein said lens assemblies are located along paths of photoreception of said photosensitive assemblies respectively (e.g., fig. 2C), wherein said multi-lens camera module conjoined stand comprises at least one connecting body and at least two stand bodies, wherein each of said stand bodies is extended from said at least one connecting body (e.g., figs. 2B and 2C; the Examiner notes that where the claimed “connecting body” end/begin and  where the claimed “stand bodies” end/begin are not defined by the claims or the disclosure), wherein each of said stand bodies supports one of said at least two lens assemblies and one of said at least two photosensitive assemblies (e.g., [0094], 1xN array can be a 1x2 array achieved with a scaling down the symmetrical array displayed in fig. 2A), and wherein each of said stand bodies has a light channel (e.g., figs. 2B and 2C, a channel 
Nevertheless, Xiong teaches a stand body for connecting a lens assembly on a upside and a photosensitive assembly on a downside (e.g., fig. 3) that includes a first packaging groove (e.g., fig. 4A, indicator 36) and a second packaging groove communicated with a light channel (e.g., fig. 4B, non-indicated angled portion associated with light channel 38 and element 37), wherein said lens assembly is positioned corresponding to said first packaging groove respectively and connected with said upside of said stand body (e.g., fig. 3; p. 4, lines 7-8), wherein said photosensitive assembly are positioned corresponding to said second packaging groove respectively and connected with said downside said stand body (e.g., fig. 3; p. 4, lines 3-8; the Examiner notes the recited term “corresponding to” is broad and nondescript term, only requiring minimal association.)  In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the stand body as taught by Xiong as the stand body of the camera module as taught by Rodda in order to provide at least mounting features to better seat at least a photosensitive assembly into the stand, therefore providing a more accurate A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rodda and Xiong in view of U.S. Patent Publication No. 2015/0138424 to Dobashi.
Regarding claim 11, Rodda and Xiong teach all of the limitations of claim 11 (see the 35 U.S.C. 103 rejection of claim 7, supra) including teaching wherein each of said photosensitive assemblies comprises a photosensitive sensor (e.g., ‘842 – fig. 3, element 122) and a circuit board (e.g., ‘842 – fig. 3, element 121), wherein each of said photosensitive sensors is electrically connected with said circuit board (e.g., ‘842 – fig. 3) and wherein said circuit board is adaptable for being attached on said downside of said multi- lens camera module conjoined stand (e.g., ‘842 – fig. 3), wherein said photosensitive sensors are packaged and sealed in said second packaging grooves respectively (e.g., ‘842 – figs. 3-4B).  However, although Xiong appears to illustrate electronic components (e.g., ‘842 – fig. 3), neither Rodda nor Xiong has been found by the Examiner to expressly disclose wherein said connecting body has an electronic component accommodation cavity provided therein, wherein said electronic component accommodation cavity is impassable to said first packaging groove, said second packaging groove and said light channel, wherein said circuit board comprises at least 
Nevertheless, Dobashi teaches placing an electronic component on a circuit board of a camera module and the electronic component is packaged and sealed in an electronic component accommodation cavity provided in a stand (e.g., fig. 5, element 18 inside cavity of element 14; [0075]).   It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Dobashi within the space of the connecting body of the camera module as taught by Rodda and Xiong, resulting in the recited connecting body including an electronic component accommodation cavity provided therein, wherein said electronic component accommodation cavity would be impassable to said first packaging groove, said second packaging groove and said light channel, in order to take advantage of unused space to include electronic components, such as an integrated circuit, in a centralized location.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 12, Rodda, Xiong and Dobashi teach all of the limitations of claim 12 (see the 35 U.S.C. 103 rejection of claim 11, supra) including teaching wherein said electronic component accommodating cavity and said second packaging grooves are on the same side of the multi-lens camera module conjoined stand (e.g., ‘424 – fig. 5; ‘842 – figs. 3-4B).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rodda, Xiong and Dobashi in view of U.S. Patent Publication No. 2012/0086784 to Oh et al. (hereinafter “Oh”).
Regarding claim 13, Rodda, Xiong and Dobashi teach all of the limitations of claim 13 (see the 35 U.S.C. 103 rejection of claim 11, supra) except for being found by the Examiner to expressly disclose wherein said circuit board is selected from the group consisting of a PCB type circuit board and a FPC type circuit board.
Nevertheless, the use of printed circuit boards and flexible printed circuit boards are well-known in the camera arts.  For example, Oh teaches a similar camera module that employs a PCB type circuit board (e.g. fig. 1, element 20; [0056]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the PCB as taught by Oh with the camera module as taught by Rodda, Xiong and Dobashi, in order to expressly provide means to transport image signals from the photosensitive assemblies to locations off the board for further processing and/or display in a common and well-known part, making part procurement easier and cost effective.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rodda and Xiong in view of U.S. Patent Publication No. 2015/0054001 to Oganesian et al. (hereinafter “Oganesian” or “’001”).
Regarding claim 32, Rodda and Xiong teach all of the limitations of claim 32 (see the 35 U.S.C. 103 rejection of claim 29, supra) except for being found by the Examiner to expressly disclose the method further comprising a step of providing an electronic component accommodating cavity in said connecting body.
Nevertheless, Oganesian teaches a similar method that includes a step of providing an electronic component accommodating cavity in said connecting body (e.g., figs. 3 and 4, cavity 24; [0018], [0025]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated a cavity step as taught by Oganesian with the method as taught by Rodda and Xiong in order to provide a space to utilize future electronic components in an unused portion of the body. "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/GARY C VIEAUX/Primary Examiner, Art Unit 2697